         Case 3:19-cv-01181-HZ       Document 22    Filed 09/09/19   Page 1 of 4




Nathan R. Rietmann, OSB #053630
nathan@rietmannlaw.com
Rietmann Law, P.C.
1270 Chemeketa St. NE
Salem, Oregon 97301
Phone: 503-551-2740
Fax: 1-888-700-0192

Of Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


COLLEEN STROEDER,                             Case No. 3:19-cv-01181-HZ

                 Plaintiff,
                                              NOTICE OF WITHDRAWAL OF MOTION
v.                                            FOR PRELIMINARY INJUNCTION

SERVICE EMPLOYEES
INTERNATIONAL UNION LOCAL 503,
OREGON PUBLIC EMPLOYEES
UNION; KATE BROWN, in her official
capacity as governor of Oregon; PAUL
MATHER, in his official capacity as acting
director of the Oregon Department of
Transportation; and KATY COBA, in her
official capacity as director of the Oregon
Department of Administrative Services,

                 Defendants.


       PLEASE TAKE NOTICE that Plaintiff’s motion for a preliminary injunction (Docket #5)

has become moot and is hereby withdrawn.




1 NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
      Case 3:19-cv-01181-HZ    Document 22        Filed 09/09/19   Page 2 of 4




          DATED this 9th day of September, 2019

                                            RIETMANN LAW P.C


                                     By:    s/ Nathan R. Rietmann___________
                                            Nathan R. Rietmann, OSB #053630
                                            1270 Chemeketa St. NE
                                            Salem, Oregon 97301
                                            503-551-2740
                                            nathan@rietmannlaw.com
                                            Of Attorneys for Plaintiff




2 NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
         Case 3:19-cv-01181-HZ         Document 22       Filed 09/09/19     Page 3 of 4




                                CERTIFICATE OF SERVICE

        I, Nathan R. Rietmann, certify that on this 9th day of September, 2019, I served a true and
correct copy of this NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY
INJUNCTION on the persons below using the Court’s e-filing system:

 Matthew J. Murray
 Altshuler Berzon LLP
 177 Post Street
 Suite 300
 San Francisco, CA 94108
 415-421-7151
 Fax: 415-362-8064
 Email: mmurray@altshulerberzon.com

 Scott A. Kronland
 Altshuler Berzon LLP
 177 Post Street
 Suite 300
 San Francisco, CA 94108
 415-421-7151
 Fax: 415-362-8064
 Email: skronland@altshulerberzon.com

 James S. Coon
 Thomas, Coon, Newton & Frost
 820 SW 2nd Avenue
 Suite 200
 Portland, OR 97204
 503-228-5222
 Fax: 503-273-9175
 Email: jcoon@tcnf.legal

Carla Scott
Oregon Department of Justice
100 SW Market Street
Portland, OR 97201
971-673-1880
Fax: 971-673-5000
Email: carla.a.scott@doj.state.or.us




3 NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
      Case 3:19-cv-01181-HZ    Document 22     Filed 09/09/19   Page 4 of 4




                DATED this 9th day of September, 2019



                                           RIETMANN LAW P.C


                                    By:    s/ Nathan R. Rietmann___________
                                           Nathan R. Rietmann, OSB #053630
                                           1270 Chemeketa St. NE
                                           Salem, Oregon 97301
                                           503-551-2740
                                           nathan@rietmannlaw.com
                                           Of Attorneys for Plaintiff




4 NOTICE OF WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION
